Citation Nr: 1734426	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Veteran testified during a Board video-conference hearing.  A transcript of the hearing is of record (8/24/13 VVA Hearing Transcript).

In a January 2015 decision, the Board granted the Veteran's claims for service connection for neuropathy of the bilateral upper and lower extremities.  At that time, the Board remanded his claim for service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Resolving doubt in the Veteran's favor, current bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, that states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Analysis

The Veteran's noise exposure in service is not in question.  The RO implicitly conceded the Veteran's exposure to acoustic trauma in its April 2012 rating decision that granted service connection for tinnitus, and then explicitly conceded his noise exposure.  See August 8, 2012 statement of the case at page 19 (8/8/12 VBMS Statement of the Case (SOC)).  Though not binding on the Board, the Board agrees with this determination.  

The record shows current hearing loss as defined in 38 C.F.R. § 3.385.  See April 2015 VA examination report (9/16/15 VBMS C&P Exam). 

The remaining question is whether there is a link between the current disability and the in-service disease or injury (in this case, exposure to acoustic trauma).

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had weapons and heavy equipment noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

During his Board hearing, and in written statements, the Veteran reported having progressive hearing loss since his discharge from military service.  He had exposure to loud noise from equipment used to lay asphalt and time spent in a very noisy asphalt plant without hearing protection.  See June 2013 Board hearing transcript (8/24/13 VVA Hearing Transcript, page 8); see also September 2012 substantive appeal (9/15/12 VA 9 Appeal to Board of Appeals).

An August 2011 VA examiner noted the Veteran's history of hearing loss since 1969 and his exposure  to weapons and heavy machinery noise in service while working as a heavy equipment operator and engineer when he used hearing protection (8/22/11 VBMS VA Examination).  After discharge, the Veteran worked as a diesel mechanic and in tool sales, without hearing protection, and used hearing protection while hunting and recreational shooting and using recreational equipment.  The examiner did not find hearing loss consistent with VA regulations.  See 38 C.F.R. § 3.385.  The examiner opined that the etiology of the Veteran's tinnitus was at least as likely as not associated with military noise exposure, that was loud equipment.  

During his Board hearing, the Veteran expressed concern regarding the adequacy of his August 2011 VA examination that did not find hearing loss consistent with VA regulations.  See June 2013 Board hearing transcript at pages 6 and 10 (8/24/13 VVA Hearing Transcript).  The Veteran said that he did not receive guidance as to how to indicate when he heard tones during the audiology test, and that the test started before he realized it.  See Board hearing transcript at page 6.  He reported continued difficulty hearing conversational speech.  Id. at 9.  The Veteran is competent to report observable symptoms of hearing loss disability, such as decreased hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. at 470.

A November 2014 VA outpatient audiology consult indicates that the Veteran had slow progressive hearing loss (3/12/15 VBMS CAPRI, page 19).

The April 2015 VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  The examiner's rationale was that the Veteran's entrance and separation examinations both showed normal hearing, bilaterally.  The examiner noted that an audiology report from August 2011 (an apparent reference to the August 2011 VA examination discussed above) showed normal hearing, bilaterally.  According to the examiner, it was unlikely that a hearing loss recorded over 40 years after service was due to service.

The examiner did not explain why military noise exposure was sufficient to cause tinnitus but insufficient to cause bilateral hearing loss.

The April 2015 VA opinion is of limited probative weight because it was essentially based, in large measure, on a lack of medical evidence of treatment for bilateral hearing problems in the Veteran's service treatment records, and the questionable August 2011 VA examination findings.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record, including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to military noise while in active service, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  His exposure to acoustic trauma in service is established as consistent with the circumstances of his service.

The 2015 VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  The in-service testing did not include word recognition scores and, hence, did not include all findings needed to determine whether there was hearing loss as defined by VA.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. §§ 3.303 (b), 3.309 (listing organic diseases of the nervous systems, that has been interpreted to include sensorineural hearing loss as a chronic disease.

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and noise exposure since service, and his credible statements, the Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral hearing loss is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


